Citation Nr: 1300054	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for cardiovascular and pulmonary disabilities have been raised by the record, specifically by the August 2010 substantive appeal.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.


REMAND

The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.  He accordingly meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a), and the Board's analysis thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

In his December 2008 TDIU claim, the Veteran contended that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.

VA treatment records include a December 2007 family practice report which shows that in April 2007 the Veteran was diagnosed with an abdominal aortic aneurysm requiring intervention after which he had been unable to maintain gainful employment.  A September 2008 psychology report indicates that the Veteran stated that he was unable to work due to medical difficulties.  Specifically, he described vascular flow problems in his feet which resulted in his inability to remain on his feet for any sustained length of time.

On VA PTSD examination in February 2009, the examiner indicated that the Veteran continued to be unable to maintain employment and had not attempted employment since his last evaluation, but did not provide an opinion as to whether the Veteran was unable to secure and follow a substantially gainful occupation due solely to his PTSD.

In his August 2010 substantive appeal, the Veteran contended that he was unemployed due to his cardiovascular and pulmonary conditions which he contends are related to his service.  However, these disabilities have not been service-connected.  As noted above, the Board has referred claims for service connection for these disabilities back to the RO, and adjudication of these claims will be needed prior to a resolution of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected PTSD on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain employment.  This opinion should also address the cardiovascular and pulmonary disabilities, as the Veteran has pending service connection claims concerning those disabilities.

Finally, the Board notes that a September 2008 psychology note indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 36 (1992).  The RO or the AMC should thus obtain SSA records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's TDIU claim, to include all pertinent VA records for the period since February 2009.

2.  The RO or the AMC must obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based.  If no such records are available, this must be documented in the file.

3.  The Veteran must be afforded a VA medical examination to determine the impact of his service-connected disability on the Veteran's employability.  The claims file (including any pertinent Virtual VA records) must be made available for review by the examiner, and the examiner must note such review in the report.  

The examiner must determine whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's service-connected PTSD is sufficiently severe, by itself, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  
If this question is answered in the negative, the examiner must render a further opinion as to whether PTSD, in combination with the Veteran's claimed cardiovascular and pulmonary conditions, renders him unable to secure and follow a substantially gainful occupation.

The examiner must provide a complete rationale for all opinions expressed.

4.  Next, the claims for service connection for cardiovascular and pulmonary conditions must be adjudicated, with the Veteran provided with a description of his rights and responsibilities in perfecting an appeal should the determination of either claim be unfavorable.

5.  Then, after completing any additional development deemed necessary, the RO or the AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.  The case must then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



